I respectfully dissent. The majority opinion appears to employ a common-law contract theory to hold that appellant has adopted the manufacturer's warranty and then concludes that appellant is responsible for repairs under such warranty. The majority has cited no legal authority for this position and I am aware of none. Consequently, I cannot join in its ruling.
Although I am not aware of any Ohio cases on this issue, I would note that a theory of an "adopted manufacturer's warranty" does exist under certain provisions of the Uniform Commercial Code ("UCC").2 Generally speaking, a dealer is not liable for the breach of a manufacturer's warranty. McGee v. NashvilleWhite Trucks, Inc. (Tenn.App. 1981), 633 S.W.2d 311, 313. However, several authorities suggest that, under certain circumstances, a dealer in a sales transaction may adopt or assume a manufacturer's express written warranty as his own seller's warranty. 3 Anderson, Uniform Commercial Code (1983) 208, Section 2-314:102; 77 Corpus Juris Secundum (1952) 1134-1135, Sales, Section 308e. That being said, I nevertheless would hold that such an adoption of warranty has not occurred in the cause sub judice.
While there does not appear to be any predetermined indicia of when a dealer has adopted a manufacturer's warranty as his own, I would note those factors considered by the Supreme Court of Alabama in Liberty Truck Sales, Inc. v. Kimbrel (1989),548 So.2d 1379, 1382-1383. That court found the *Page 445 
following three items indicative of the dealer having adopted the manufacturer's warranty: (1) the warranty was mentioned four times in the dealer's purchase agreement and retail installment contract; (2) the warranty provisions were specifically incorporated into the purchase agreement; and (3) the dealer made three separate repairs on the item pursuant to the warranty. Of these three factors, the court clearly considered the first two of prime importance. Id. at 1383.
In reviewing the record herein, I can find no evidence whatsoever that the manufacturer's warranty was either mentioned by or incorporated into the sales contract for the air conditioning unit. Indeed, I can discern very little evidence or even mention of the sales transaction with regard to this equipment.
On the other hand, the majority opinion seems to attach great significance to the fact that repair work was done by appellant on the air conditioning unit in the past. I am not persuaded. Of those jurisdictions which have considered the issue, it has been generally agreed that a dealer's repair work, in the absence of a specific adoption of a manufacturer's warranty, will not alone give rise to dealer liability under such warranty. See, e.g.,Carbo Industries, Inc. v. Becker Chevrolet, Inc. (1985),112 A.D.2d 336, 338, 491 N.Y.S.2d 786, 789; Kure v. Chevrolet MotorDiv. (Wyo. 1978), 581 P.2d 603, 609; Courtesy Ford Sales, Inc. v.Farrior (1974), 53 Ala. App. 94, 99, 298 So.2d 26, 31. This is true even where the repair work is done pursuant to the manufacturer's warranty. Carbo Industries, supra,112 A.D.2d at 338, 491 N.Y.S.2d at 789. Accordingly, I attach no particular significance to the past repair work done by appellant on the air conditioning unit. Without further evidence that the manufacturer's warranty was adopted, I cannot agree that appellant is liable under its terms.3
The majority also appears to attach some significance to the testimony by Terry Walker that a representative of appellant had informed him that appellant "would take care of the warranty." Nevertheless, the majority has cited no case law, and I am aware of none, to support the proposition that this *Page 446 
single comment would constitute an adoption of the manufacturer's express warranty. To the contrary, those authorities citedsupra in this dissenting opinion suggest that if a manufacturer's warranty is deemed to be adopted, then such an event will occur as a result of circumstances arising at the time of sale, not several months later.
As the majority admonishes, a trial court judgment does indeed carry a presumption of validity. However, that presumption is not irrebuttable and it is manifestly the duty of this court to reverse those judgments unsupported by law. Despite references to theories of new agreements and estoppel as advanced in its footnote, the majority opinion cannot escape the fact that its judgment holds a party, other than a manufacturer, liable on the terms of a manufacturer's express written warranty.
It would seem reasonable that the party to be held responsible on an express manufacturer's warranty would be the manufacturer. It is significant to note that appellee's action below was not based on any express or implied seller's warranty given by appellant under R.C. 1302.26 or 1302.27; nor did appellee bring suit on the basis of any breach of a servicing arrangement with appellant. Rather, the cause below was based on express provisions given in an express warranty by the manufacturer. Thus, only the manufacturer should be liable for any breach of those provisions. Any breach of an express or implied warranty given by appellant herein should be determined on the basis of those warranties themselves and not one given by the manufacturer.
Thus, I dissent.
2 Article Two of the UCC is codified at R.C. Chapter 1302. The provisions of that chapter are invoked whenever there is a transaction involving goods. R.C. 1302.02. It would seem obvious that, at the time of sale and installation, the air conditioning unit would come within the statutory rubric of "goods" as defined in R.C. 1302.01(A)(8). See 3 Anderson, Uniform Commercial Code (1983) 276, Section 2-314:190.
3 I would further be reluctant to apply this theory in the cause sub judice because I am not entirely persuaded that appellant was the "dealer" of the air conditioning unit. In reviewing the record, I am unable to find any determinative evidence that appellant was the party that actually sold the equipment in question. Both the transcript and the briefs make frequent reference to the fact that appellant installed the air conditioning unit. However, the installation of such equipment would not constitute a "sale of goods." See Annotation (1967), 15 A.L.R.3d 1207, 1209, at fn. 1. Rather, such a contract would be for the rendition of services and the UCC does not apply to such contracts. 81 Ohio Jurisprudence 3d (1988) 142, Sales, Section 15. Even assuming, arguendo, that appellant was, by inference, a "dealer" with respect to the air conditioning unit, my conclusion would remain the same for those reasons set forth,supra, in this opinion.